Citation Nr: 0313678	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear high 
frequency hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July to December 1956 
and from June 1958 to November 1980.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for right ear hearing loss disability in January 
1993, and the veteran appealed its decision.  The Board 
denied a compensable rating for the veteran's 
service-connected left ear hearing loss disability in 
September 2002 and deferred its decision on the right ear 
service connection claim pending development of such claim.  
The Board obtained a VA examination on the right ear service 
connection claim in January 2003.  


REMAND

The Board obtained a VA examination from a VA physician in 
January 2003 on the matter of service connection for right 
ear high frequency hearing loss disability.  Due process 
requires this new evidence to be considered by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take any action which 
it deems necessary to comply with the 
VCAA.  

2.  The RO should consider the veteran's 
claim in light of all evidence, 
including the VA examination report 
which was obtained by the Board in 
January 2003.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

